Citation Nr: 1424016	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1978 and from September 1982 to January 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO that granted the Veteran's claim for service connection for diabetes mellitus, and assigned an initial 20 percent evaluation effective November 27, 2006.  During the pendency of the appeal, the Veteran relocated and original jurisdiction of the claim is now with the Denver, Colorado, RO.

The Veteran testified before the undersigned acting Veterans Law Judge in August 2009.  A transcript of that hearing is of record.  The Board remanded this case in June 2010 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the Veteran's electronic Virtual VA file reflects that the Veteran underwent an April 2012 VA examination and a May 2012 contract examination in conjunction with a claim for a total disability rating due to individual unemployability (TDIU).  These reports are not in the electronic file, but may provide additional evidence touching on the current severity of the Veteran's diabetes mellitus, type II.  As such, these reports should be associated with the claims file.

The Veteran also receives ongoing medical treatment through the Denver, Colorado, VA Medical Center.  In particular, a March 2012 VA treatment record was added to the record on appeal which appears relevant to the current severity of the Veteran's diabetes mellitus, type II.  The Veteran's VA treatment records from March 2012 to the present should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Eastern Colorado Health Care System (ECHCS) dated from March 2012 to the present, including: 

(a) the April 14, 2012 VA examination report; and
(b) the May 29, 2012 contract examination.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Then, readjudicate the claim of entitlement to an initial evaluation in excess 20 percent for diabetes mellitus.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

